EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated July 1, 2013 with respect to the consolidated financial statements included in the Annual Report of Mexco Energy Corporation on Form 10-K for the year ended March 31, 2013.We hereby consent to the incorporation by reference of said report in the Registration Statements of Mexco Energy Corporation on Form S-8 (File No. 333-131835) and on Form S-8 (File No. 333-165296). /s/ GRANT THORNTON LLP Oklahoma City, Oklahoma July 1, 2013
